Informal or Non-Responsive Amendment after Examiner Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on November 22, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): applicant’s election as presented in the aforementioned reply is not clearly set forth. Furthermore, applicant’s proposed amendments to the claims propose canceling claim 2 while retaining the dependency of claims 3 through 10 on canceled claim 2. Applicant has also stated that the “applicant elects the species of claim 6 to be examined”, even though claim 6 now depends at least indirectly on canceled claim 2 and even though 6 is not the only claim that is encompassed by the elected species and is to be examined. In general, applicant’s election: (a) fails to clearly identify which of the first through tenth species previously identified by the examiner is being elected by the applicant, and (b) fails to clearly identify all of the claims readable on the elected species as required. For example, is applicant attempting to elect the third species or some other species? Which set of claims are readable on the elected species and are to be examined? See the second full paragraph on page 3 of the election/restriction requirement which was mailed on September 22, 2020.  37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763